United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 00-2459MN
                                 _____________

Michael W. Kennedy and Shirley            *
Kennedy,                                  *
                                          *
             Plaintiffs - Appellants,     *
                                          *
       v.                                 *
                                          * On Appeal from the United
                                          * States District Court
City of North Oaks, a Minnesota           * for the District of
Statutory City, North Oaks Homeowners * Minnesota.
Association, a Minnesota Non-Profit       *
Corporation, Seth Colton, Richard         * [Not To Be Published]
Lange, William Frey, Shirley Ray and *
Thomas Watson, individually and as        *
Members of the North Oaks City            *
Council,                                  *
                                          *
             Defendants - Appellees.      *
                                     ___________

                             Submitted: February 12, 2001
                                 Filed: July 17, 2001
                                  ___________

Before RICHARD S. ARNOLD and HANSEN, Circuit Judges, and KORNMANN,1
      District Judge.
                           ___________


      1
      The Hon. Charles B. Kornmann, United States District Judge for the District of
South Dakota, sitting by designation.
PER CURIAM.


      The principal issue in this appeal, as presented by appellant, is the validity of
Ordinance 59 of the City of North Oaks, Minnesota, under both state and federal law.
The District Court2 granted summary judgment for the defendants without reaching the
merits.

       We affirm, substantially for the reasons given in the well-reasoned opinions of
the District Court. In particular, the plaintiffs have not shown by sufficient evidence
that they have ever suffered an injury in fact by reason of the challenged Ordinance.
The summary-judgment record establishes that the City has never applied the
ordinance, nor has it threatened to apply it to the plaintiffs. Moreover, the plaintiffs
have never attempted to develop their property.

       We hold that there is no genuine issue of material fact with respect to the
justiciability of the plaintiffs' claims. The judgment of the District Court is

      Affirmed.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Hon. Richard H. Kyle, United States District Judge for the District of
Minnesota.

                                          -2-